Title: To Benjamin Franklin from William Robertson, 1 April 1765
From: Robertson, William
To: Franklin, Benjamin


Dear Sir
College of Edinbr. April 1st. 1765
I had the honour of your Letter of March 4th. When our Friend Mr. Strahan first wrote to me with regard to Mr. Stiles I was perfectly satisfied that a man whom you admitted to such a share in your estimation and friendship was well entitled to any academical honour we could confer upon him. I was happy to find that my Brethren were of the same sentiments when I communicated your Letter to them. At our meeting on Thursday [in margin: 28 Mar.] last the degree of Doctor in Divinity was unanimously conferred upon your friend and his Diploma is transmitted to Mr. Strahan by a Gentleman who sets out from hence this night. I did not think it necessary to answer your letter untill I could tell you that the affair you had committed to my care was finished. I am happy that my situation in this University has put it in my power to give you this small proof of the Satisfaction and alacrity with which I shall execute any commands you are pleased to lay upon me.
When I heard of your return to Britain it afforded me great pleasure to think that I might have another Opportunity of Seeing you in London.
If you shall be able to accomplish what you intend so kindly to your Scottish friends it will be still more agreeable; for in our provincial leisure and quiet one enjoys those he values and loves more in a week than you can do in the bustle of the Capital during a year.
I long much for a meeting whether it shall be here or in London. I hope it may be in both places. I beg you would believe that I am with great esteem Dear Sir your most Obedient and faithful Servant
William Robertson
To Dr. Franklin
